Citation Nr: 0606474	
Decision Date: 03/07/06    Archive Date: 03/14/06

DOCKET NO.  03-28 195	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to a rating higher than 10 percent for 
residuals of right foot frostbite.

2.  Entitlement to a rating higher than 10 percent for 
residuals of left foot frostbite.

3.  Entitlement to a compensable rating for residuals of a 
right ring finger disability. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

G. Zills, Counsel
INTRODUCTION

The veteran served on active duty from May 1980 to July 1992.

This case comes before the Board of Veterans' Appeals (Board) 
from a March 2003 RO decision which granted an increased 10 
percent rating for both right and left foot frostbite, and 
denied a compensable rating for residuals of a right ring 
finger disability.  The veteran appeals for higher ratings 
for all conditions.  In his September 2003 substantive appeal 
(VA Form 9) he requested that a Travel Board hearing be 
scheduled.  Hearings were scheduled for February 14, 2005 and 
June 28, 2005, but the veteran failed to appear at both 
hearings.

The Board notes that in written argument the veteran's 
representative has included an issue regarding whether the RO 
erred in recouping severance pay.  However, the Board finds 
that while the veteran referred to severance pay in his May 
2003 notice of disagreement, he did not indicate specific 
disagreement with anything related to recoupment of his 
severance pay, including the amount of the severance pay 
recoupment.  Thus, as there is no expressed disagreement 
regarding this issue, the issue is not one currently before 
the Board.   

The decision below addresses the claims for increased ratings 
for right and left foot frostbite.  The claim for a 
compensable rating for residuals of a right ring finger 
disability is remanded to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Residuals of right foot frostbite are manifested by pain, 
decreased temperature, a rash around the heels, and a fungal 
infection of the toenails.

2.  Residuals of left foot frostbite are manifested by pain, 
decreased temperature, a rash around the heels, and a fungal 
infection of the toenails.

CONCLUSIONS OF LAW

1.  The criteria for an increased rating for residuals of 
right foot frostbite have not been met.  38 U.S.C.A. § 1155 
(West 2002 & Supp. 2005); 38 C.F.R. § 4.104, Diagnostic Code 
7122 (2005).

2.  The criteria for an increased rating for residuals of 
left foot frostbite have not been met.  38 U.S.C.A. § 1155 
(West 2002 & Supp. 2005); 38 C.F.R. § 4.104, Diagnostic Code 
7122 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In accordance with 38 C.F.R. §§ 4.1, 4.2, and Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed the 
service medical records and all other evidence of record 
pertaining to the history of the veteran's service-connected 
disabilities.  The Board has found nothing in the historical 
record that would lead to the conclusion that the current 
evidence of record is not adequate for rating purposes.  The 
Board is of the opinion that this case presents no 
evidentiary considerations, except as noted below, that would 
warrant an exposition of the remote clinical history and 
findings pertaining to the disabilities at issue.  Where an 
increase in the disability rating is at issue, the present 
level of the veteran's disability is the primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

Disability evaluations are determined by applying the 
criteria set forth in the VA Schedule for Rating Disabilities 
(Rating Schedule), found in 38 C.F.R. Part 4.  The Board 
attempts to determine the extent to which the veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10.  Regulations 
require that where there is a question as to which of two 
evaluations is to be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating, otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.
Increased rating for residuals of right foot frostbite

The veteran's service-connected residuals of right foot 
frostbite are currently rated as 10 percent disabling.

Under the criteria for rating residuals of cold injury, 38 
C.F.R. § 4.104, Diagnostic Code 7122, a 10 percent evaluation 
is warranted for cold injury residuals of arthralgia or other 
pain, numbness, or cold sensitivity.  For a 20 percent 
evaluation, there must be arthralgia or other pain, numbness, 
or cold sensitivity plus tissue loss, nail abnormalities, 
color changes, locally impaired sensation, hyperhidrosis, or 
X-ray abnormalities (osteoporosis, subauricular punched out 
lesions, or osteoarthritis).  A 30 percent evaluation 
requires arthralgia or other pain, numbness, or cold 
sensitivity plus two or more of the following: tissue loss, 
nail abnormalities, color changes, locally impaired 
sensation, hyperhidrosis, X-ray abnormalities (osteoporosis, 
subauricular punched out lesions, or osteoarthritis).  
38 C.F.R. § 4.104, Diagnostic Code 7122 (2005).
  
Upon review of the claims file, the Board finds that the only 
recent medical evidence of record which addresses the 
veteran's residuals of right foot frostbite is a February 
2003 VA examination.  This examination notes that the veteran 
currently had a rash around the heels of his feet and they 
were painful during cold weather.  He treated his feet with 
steroid creams.  He occasionally had problems keeping his 
feet warm.  

On physical examination, there was no palpable tenderness of 
the feet.  Color was normal and no edema was noted.  The feet 
were slightly cool to touch.  There was no atrophy and no 
ulcerations.  The feet were dry with normal texture.  There 
was a slight decrease in hair growth from the ankles down.  
There was a fungal infection of the toenails.  There was no 
scar associated with this, and the veteran was intact 
neurologically.  There were no joint deformities, problems 
with the joints, or vascular changes.  The examiner's 
diagnosis was a history of cold exposure with residual 
effects of intolerance of cold weather which required extra 
protection and a rash around the feet.

Upon consideration of the findings of the February 2003 VA 
examination, the Board finds that a 20 percent rating is not 
warranted for residuals of right foot frostbite.  The 
examination indicates the presence of a fungal infection of 
the toenails, which the Board can not find to be equivalent 
to "nail abnormalities" as no nail abnormalities are 
indicated.  The examination report provides, overall, 
negative evidence against this claim, indicating minimal 
problems associated with the feet.  The post-service medical 
records provide even more negative evidence against this 
claim, indicating that a 20 percent evaluation is not 
warranted. 

The Board also finds that a 30 percent is not warranted, as 
the evidence does not show the presence of two or more of the 
conditions set forth in Diagnostic Code 7122 required for a 
30 percent rating.  The examination report that provides the 
basis for only the 10 percent evaluation provides evidence 
against such a finding.  

The evidence regarding the veteran's residuals of left foot 
frostbite is identical to the evidence regarding his 
residuals of right foot frostbite, and thus the analysis and 
results are the same.  The presence of nail abnormalities of 
the left foot warrants a 10 percent rating under Diagnostic 
Code 7122 only.

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2005), imposes obligations on VA in terms of its 
duty to notify and assist claimants.  Under the VCAA, when VA 
receives a complete or substantially complete application for 
benefits, it is required to notify the claimant and his 
representative, if any, of any information and medical or lay 
evidence that is necessary to substantiate the claims.  38 
U.S.C.A. § 5103(a) (West 2002 & Supp. 2005); 38 C.F.R. § 
3.159(b) (2005); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claims; (2) that VA will seek 
to provide; (3) that the claimant is expected to provide; and 
(4) request that the claimant provide any evidence in his 
possession that pertains to the claims.

The Board finds that the VCAA notice requirements have been 
satisfied by virtue of letters sent to the veteran in January 
2003 and July 2005.  As these letters fully provided notice 
of elements (1), (2), and (3), see above, it is not necessary 
for the Board to provide extensive reasons and bases as to 
how VA has complied with the VCAA's notice requirements.  See 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  In addition, 
by virtue of the rating decision on appeal and the statement 
of the case (SOC), the veteran was provided with specific 
information as to why his claims were being denied, and of 
the evidence that was lacking.

Finally, with respect to element (4), the Board notes that 
the RO's letters and the SOC generally informed the veteran 
that it was necessary to send any evidence in his possession 
that supported his claims to VA.  There is no allegation from 
the veteran that he has any evidence in his possession that 
is needed for a full and fair adjudication of these claims.

The Board is mindful that, in concluding that the VCAA notice 
requirements have been satisfied, the Board has relied on 
communications other than the RO's formal VCAA notice letters 
to the appellant.  However, at bottom, what the VCAA seeks to 
achieve is to give the appellant notice of the elements 
outlined above.  Once that has been done - irrespective of 
whether it has been done by way of a single notice letter, or 
via more than one communication - the essential purposes of 
the VCAA have been satisfied.  Here, the Board finds that, 
because each of the four content requirements of a VCAA 
notice has been met, any error in not providing a single 
notice to the appellant covering all content requirements was 
harmless.  See, e.g., 38 C.F.R. § 20.1102 (2005); Mayfield, 
supra.  The veteran has not claimed that VA has failed to 
comply with the notice requirements of the VCAA.

The Court's decision in Pelegrini II held, in part, that VCAA 
notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits, and that was done in this case.

The claims folder contains all available service medical 
records, as well as VA medical records and VA examination 
reports.  The veteran has not identified any other 
outstanding evidence to be obtained.  Accordingly, the Board 
finds that VA has satisfied its duty to notify and to assist 
pursuant to the VCAA.  See 38 U.S.C.A. §§ 5102 and 5103 (West 
2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2005); Pelegrini 
II, supra; Quartuccio, supra.


ORDER

An increased rating for residuals of right foot frostbite is 
denied.

An increased rating for residuals of left foot frostbite is 
denied.


REMAND

The veteran also seeks a compensable rating for residuals of 
a right ring finger disability.  In its March 2003 decision, 
the RO denied this claim.  In May 2003, the veteran submitted 
a notice of disagreement which included disagreement with the 
noncompensable rating assigned for his residuals of a right 
ring finger disability.  Review of the claims folder fails to 
disclose a statement of the case which addresses this issue.  

Because the notice of disagreement placed the issue in 
appellate status, the matter must be remanded so that the RO 
may issue a statement of the case.  38 U.S.C.A.  
§ 7105(d)(1); 38 C.F.R. §§ 19.9, 19.26, 19.29; Manlincon v. 
West, 12 Vet. App. 238, 240-41 (1999).

Accordingly, the Board has no alternative but to defer 
further appellate consideration of the claim and the case is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC for the following action:

The RO should furnish the veteran with a 
statement of the case on the issue of 
entitlement to a compensable rating for 
residuals of a right ring finger 
disability.  It should afford the veteran 
the applicable time in which to perfect 
his appeal and proceed accordingly.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


______________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


